REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-14 are allowed.
Claims 1, 12 and 14 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose 
a visualization engine to visualize dynamic characteristics of the RF information based on generating an animated visualization showing progression of the RF information over time to illustrate historical trending of the dynamic characteristics of the wireless quality of service, wherein the visualization is
 to visually track changes over time of service quality of the wireless network, 
and wherein the visualization is to visually reveal an intermittent coverage hole 
that appears and disappears by the changes of service quality over time of the
 wireless network.
	It is noted that the closest prior art, Solotko (US 20140152869, Jun. 5, 2014) shows overlay visualization signaling individuals move about intending to broadcast identity bound social and state data to others nearby, the signal broadcasting device within a vicinity receives instructions to broadcast distinct signals for a finite period.
	It is noted that the closest prior art, Holmquist (US 20150248785, Sep. 3,2015), Shows the set of data stored such that various virtual overlays are statically associated with the various perspectives of the three-dimensional marker, the set of data dynamically identified or generated such that various virtual overlays are dynamically associated with the various perspectives of the three-dimensional marker, the set of 
However, Solotko et al. and Holmquist fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464